The opinion of the court was delivered by
Hoyt, J.
The only- question presented by the record in this case is that of the sufficiency of the evidence to sustain the verdict of the j ury, and as we think that the testimony of the plaintiff’s witnesses, if believed by the jury, was sufficient to establish the cause of action set out in the complaint, it follows by well established principles that the verdict must be sustained, even although the testimony offered in opposition thereto is more satisfactory to our minds. It is not enough to authorize us to disturb the verdict of a jury, that we should be of the opinion that the evidence upon the other side was entitled to a greater weight than that upon which the verdict seems to have been founded. It is enough if there was any evidence which, if unconti’adicted, would be sufficient to establish all the facts necessary to sustain the complaint of the successful party. It was strongly insisted upon the argument that since it was conceded that the plaintiff commenced work for the defendant at the price of thirty dollars per month, and labored continuously after such commencement *199until the end of the time for which he seeks compensation, that it must be presumed that during all such time he was at work for the thirty dollars per month. The proposition thus contended for would doubtless be true in the absence of proof of the termination of the contract for the thirty dollars a month, and the substitution therefor of a new contract, but in the case at bar we think the testimony of plaintiff was sufficient to show such termination of the original contract, and the continuance of the service under a new one, and though some of the testimony of the plaintiff may seem to us to be inconsistent and unsatisfactory, yet the question of what was proven thereby was one properly submitted to the jury, and they having come to a conclusion thereon, it is final and concludes this court.
The judgment appealed from must be affirmed.
Dunbar, C. J., and Anders, Stiles and Scott, JJ., concur.